Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  131463(90)(91)                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  DETROIT FIREFIGHTERS ASSOCIATION, 	                                                                                 Justices
  I.A.F.F. LOCAL 344,

              Plaintiff-Appellee, 

  v       	                                                         SC: 131463     

                                                                    COA: 266654      

                                                                    Wayne CC: 05-526691-CL

  CITY OF DETROIT,

            Defendant-Appellant. 


  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to vacate the preliminary injunction is DENIED. We further ORDER that all
  trial court proceedings related to the plaintiff’s motion for contempt are stayed pending
  the completion of this appeal.

        CAVANAGH and KELLY, JJ., would deny the motion to vacate the injunction
  without staying the trial court contempt proceedings.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 27, 2007                   _________________________________________
         d1120                                                                 Clerk